Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
The Applicant’s amendment/request for reconsideration filed on February 26, 2021 was received.  Claims 3-53-5 and 23-24 were cancelled.  Claims 1 and 18 were amended.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Claim 1 is allowable. The restriction requirement for species, as set forth in the Office action mailed on March 3, 2020, has been reconsidered and withdrawn in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 13 and 14, directed to species Group B-2 and B-3 are no longer withdrawn from consideration because the claims requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.



Claim Rejections - 35 USC § 112
The claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claims 1-12 and 15-32 are withdrawn, because independent claims 1 and 18 have been amended.

Claim Rejections - 35 USC § 103
The claim rejection under 35 U.S.C. 103 as unpatentable over O’Hora in view of Pan et al. on claims 1-12 and 15-32 is withdrawn, independent claims 1 and 18 have been amended and Applicant’s arguments.
	

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Nikki Sanford on April 7 and 9, 2021.

IN THE CLAIMS:

1.	(Currently Amended) A modular power cell system, the system comprising:

a second power cell module (102b) disposed within a second casing (122b) and including a second multi-voltage bus and second inter-module multi-voltage bus connectors on top and bottom surfaces of the second power cell module, wherein a collective multi-voltage bus is formed from the first and second multi-voltage busses by electrically connecting the first and second inter-module multi-voltage bus connectors;
connection hardware on each power cell module to securely fasten and physically connect the top or bottom surface of the first power cell module (102a) and an opposite surface of the second power cell module (102b) to form a portable stack of power cell modules, wherein the portable stack comprises a mechanical connection between a plurality of inter-module multi-voltage bus connectors (112) on each power cell module, and enables an electrical connection that can provide power to electronic appliances from one or both power cell modules in the portable stack;
voltage conversion circuitry (113) configured to convert a voltage from one of the lines of the first multi-voltage bus to one or more of an AC voltage, a DC voltage lower than the output voltages from the first voltage combination circuitry, a DC voltage greater than the output voltages from the first voltage combination circuitry;
wherein the first voltage combination circuitry (106) is configured to provide the multiple output voltages simultaneously, and wherein the first voltage combination circuitry further comprises a first set of terminals that provide [[an]]a first output voltage based on a series connection of all said first batteries, a second set of terminals that provides [[an]]a second output voltage based on a parallel connection of all said first batteries, and a third set of terminals that provides [[an]]a third output voltage based on a parallel connection of two sets of batteries, wherein each of said two sets of batteries is a series connection of at least two of said first batteries;
multiple diodes configured to prohibit short-circuits among the output voltages,the battery terminals
control circuitry (110) configured to selectively connect or disconnect the first voltage combination circuitry from the first multi-voltage bus;
wherein one or more additional power cell modules are stackable with the portable stack of power cell modules to jointly power the electronic appliances, and wherein the one or more additional power cell modules can be removed from the portable stack of power cell modules without interrupting the power provided by the portable stack of power cell modules to the electronic appliances;
wherein, when the first and second power cell modules are connected to each other, the user output port supplies power to the electronic appliance from both the first and second power cell modules; and
wherein the first power cell module is configured to continue supplying power to the electronic appliance if the second power cell module is detached and electrically disconnected from the first power cell module.
18.	(Currently Amended) A modular power cell system, the system comprising:
a first power cell module (102a) disposed within a first casing (122a) and including multiple first batteries (104), first voltage combination circuitry (106), a first multi-voltage bus (108) simultaneously carrying multiple voltages each on a respective line of the first multi-voltage bus, first inter-module multi-voltage bus connectors (112) on top and bottom surfaces of the first power cell module, and a first user output port (114) carrying an output voltage from one of the lines of the first multi-voltage bus and configured to connect to an electronic appliance (150) and to supply power to the electronic appliance, wherein the first voltage combination circuitry comprises multiple voltage outputs each corresponding to a respective serial connection of the multiple batteries, a parallel connection of the multiple batteries, or a combination of serial or parallel connections of the multiple batteries;
a mechanism for electrically connecting the first power cell module to a second power cell module (102b), the second power cell module (102b) disposed within a second casing (122b) and including a second multi-voltage bus and second inter-module multi-voltage bus connectors on top and bottom surfaces of the second power cell module, wherein a collective 
connection hardware on each power cell module to securely fasten and physically connect the top or bottom surface of the first power cell module (102a) and an opposite surface of the second power cell module (102b) to form a portable stack of power cell modules, wherein the portable stack comprises a mechanical connection between a plurality of inter-module multi-voltage bus connectors (112) on each power cell module, and enables an electrical connection that can provide power to electronic appliances from one or both power cell modules in the portable stack;
voltage conversion circuitry (113) configured to convert a voltage from one of the lines of the first multi-voltage bus to one or more of an AC voltage, a DC voltage lower than the output voltages from the first voltage combination circuitry, a DC voltage greater than the output voltages from the first voltage combination circuitry; 
wherein the first voltage combination circuitry (106) is configured to provide the multiple output voltages simultaneously, and wherein the first voltage combination circuitry further comprises a first set of terminals that provide [[an]]a first output voltage based on a series connection of all said first batteries, a second set of terminals that provides [[an]]a second output voltage based on a parallel connection of all said first batteries, and a third set of terminals that provides [[an]]a third output voltage based on a parallel connection of two sets of batteries, wherein each of said two sets of batteries is a series connection of at least two of said first batteries;
wherein the first voltage combination circuitry (106) further comprises multiple diodes configured to prohibit short-circuits among the output voltages, 
control circuitry (110) comprising one or more processors or microcontrollers configured to control selected operations of at least the first power cell module, said operations including selectively connecting or disconnecting the voltage combination circuitry from the multi-voltage bus, whereby if the batteries are depleted, or in a fault state, the control circuitry can disconnect the output voltages of the voltage combination circuitry from the multi-voltage bus;
wherein one or more additional power cell modules are stackable with the portable stack of power cell modules to jointly power the electronic appliances, and wherein the one or more additional power cell modules can be removed from the portable stack of power cell modules 

wherein the voltage conversion circuitry (113) is connected to one or more of the voltage lines of the multi-voltage bus, and the voltage conversion circuitry comprises at least one inverter configured to generate at least one AC voltage having a selected amplitude and frequency corresponding to the amplitude and frequency of a local municipal power grid.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not fairly teach or suggest the modular power cell system provided with a first voltage combination circuitry comprising a first, second, and third set of terminals providing respectively a first, second and third output voltage simultaneously which further comprises multiple diodes configured to prohibit short circuits amount the output voltages without the use of a multiplexer, transformer, voltage multiplier, or charge pump as defined by the limitations within independent claims 1 and 18. Specifically, as argued within the response, the prior art of O’Hora , Pan and Hahn do not make obvious the use of diodes to prohibit short circuits among the simultaneous output voltages without the use of a multiplexer, transformer, voltage multiplier, or charge pump as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Contact/Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang S Han whose telephone number is (571)272-1552.  The examiner can normally be reached on Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Kwang Han
Examiner
Art Unit 1727



/Kwang Han/Examiner, Art Unit 1727